       Case 3:20-cv-08335-MTL Document 17 Filed 02/03/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   MaxRelief USA Incorporated,                      No. CV-20-08335-PCT-MTL
10                   Plaintiff,                       ORDER
11   v.
12   Maxx Relief, et al.,
13                   Defendants.
14
15          Before the Court is Plaintiff’s Motion for Alternative Service and Tolling of Time
16   to Serve Complaint. (Doc. 15.) Plaintiff requests an order authorizing alternative service
17   of Defendants Maxx Relief, Terrell D. Link, and Margaret M. Mortazavi by email and first-
18   class mail. (Id. at 1.)
19                                               I.
20          On December 16, 2020, Plaintiff initiated this lawsuit, alleging trademark
21   infringement and unfair competition claims against Defendants. (Doc. 1.) Plaintiff
22   commissioned a private investigator to identify Defendants’ legal names and addresses.
23   (Doc. 15 at 2.) A skip trace report identified Defendants Link and Mortazavi’s last-known
24   address as a specific residence in Camp Verde, Arizona. (Id.) A process server attempted
25   to serve Defendants at that address on five unsuccessful occasions. (Id.) During those
26   attempts, a neighbor confirmed Defendants Link and Mortazavi reside at the residence,
27   lights were on inside and outside the residence, holiday lights had been put up and later
28   taken down, and multiple vehicles were parked in the garage. (Id. at 2–3.) Plaintiff
       Case 3:20-cv-08335-MTL Document 17 Filed 02/03/21 Page 2 of 4



 1   contends Defendants are “avoid[ing] service.” (Id. at 3.) Thus, Plaintiff moves this Court
 2   for an order, pursuant to Rule 4(e) of the Federal Rules of Civil Procedure and Rule 4.1(k)
 3   of the Arizona Rules of Civil Procedure, allowing alternative service.
 4                                                 II.
 5          The Federal Rules of Civil Procedure provide that individuals may be served by
 6   “following state law for serving a summons in an action brought in courts of general
 7   jurisdiction in the state where the district court is located . . . .” Fed. R. Civ. P. 4(e)(1).
 8   Arizona law enumerates several sufficient methods to serve individuals and unincorporated
 9   associations. Ariz. R. Civ. P. 4.1(d), (i). If a moving party shows service by those means is
10   “impracticable,” the Court may “order that service [] be accomplished in another manner.”
11   Id. 4.1(k)(1).
12          “There are no Arizona cases interpreting the meaning of ‘impracticable’ as that term
13   is used in [Rule 4.1(k)].” Blair v. Burgener, 226 Ariz. 213, 218 (App. 2010) (formerly
14   Rule 4.1(m)). In Blair, the Arizona Court of Appeals determined the standard of
15   impracticability requires something less than the “due diligence.” Id. at 218 (“[T]he
16   showing for alternative service requires something less than a complete inability to serve
17   the defendant because the defendant’s current address is unknown or the defendant
18   completely has avoided service of process.”). The appellate court deemed personal service
19   to be impracticable in Blair because the plaintiff attempted service at the defendants’ place
20   of business and residence at various times on five different days and visited the defendants’
21   place of business on seven additional days but the defendants were not present. Id. at 219.
22   In addition, the court “approvingly cited a New York case on a similar service issue,” in
23   which “the New York court concluded that three attempts at service on three different days
24   constituted sufficient efforts to warrant alternative means of service.” BMO Harris Bank,
25   N.A. v. D.R.C. Invests., L.L.C., No. CV-13-1692-PHX-LOA, 2013 WL 4804482, at *4 (D.
26   Ariz. Sept. 9, 2013) (citing Blair, 226 Ariz. at 218).
27                                                III.
28          In this case, Plaintiff has made the requisite showing to justify alternative service.


                                                  -2-
       Case 3:20-cv-08335-MTL Document 17 Filed 02/03/21 Page 3 of 4



 1   Based on the skip trace report and a neighbor’s confirmation, Plaintiff believes Defendants
 2   Link and Mortazavi reside at a specified residence in Camp Verde, Arizona. (Doc. 15 at 2.)
 3   The process server attempted to effectuate service at that address at five various times on
 4   four different days. (Id.) And on those occasions, lights were on inside and outside the
 5   residence, vehicles were present in the garage, and a neighbor had observed Defendant
 6   Link “pulling trash cans” the day before one of the service attempts. (Id. at 2–3.) Thus, the
 7   Court finds the “impracticable” requirement of Rule 4.1(k) to be satisfied.
 8          Because alternative service of process is appropriate, the Court must determine
 9   whether Plaintiff’s proposed method of alternative service comports with “constitutional
10   notions of due process.” Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1016 (9th
11   Cir. 2002). Plaintiff’s proposed method of alternative service includes service by first-class
12   mail and email. Under Arizona Rule 4.1(k)(2), if alternative service is allowed, “the serving
13   party must mail the summons, the pleading being served, and any court order authorizing
14   an alternative means of service to the last-known business or residential address of the
15   person being served.” Plaintiff knows Defendants Link and Mortazavi last-known
16   residential address. Thus, there is a strong indication that service by first-class mail would
17   apprise Defendants Link and Mortazavi of the pendency of this action and afford them the
18   opportunity to present their objections. Rio Props. Inc., 284 F.3d at 1016.
19          Plaintiff’s proposed method of service also includes service by email to
20   info@maxxrelief.com, the email address found on Defendant Maxx Relief’s Facebook
21   page. The Ninth Circuit “has held due process requires ‘nothing more’ than service of
22   process by email when that [is] the only means reasonably calculated to apprise the
23   defendant of the lawsuit.” BMO Harris Bank N.A. v. Guthmiller, No. CV-14-00275-PHX-
24   JAT, 2014 WL 2600362, at *3 (D. Ariz. June 10, 2014) (quoting Rio Props. Inc., 284 F.3d
25   at 1018). And courts have allowed alternative service by email when there are other means
26   of service, like mail delivery of process, available. See id. Thus, the Court will grant the
27   Motion.
28   \\\


                                                 -3-
       Case 3:20-cv-08335-MTL Document 17 Filed 02/03/21 Page 4 of 4



 1                                                IV.
 2          For the reasons stated,
 3          IT IS ORDERED granting Plaintiff’s Motion for Alternative Service and tolling
 4   of Time to Serve Complaint (Doc. 15). Plaintiff may serve the Summons, Complaint, and
 5   a copy of this Order on Defendants, and each of them, by (1) first-class U.S. mail,
 6   (2) affixing a copy of the Summons, Complaint, and this Order to Defendants’ last-known
 7   residential address, and (3) email. Plaintiff’s deadline to serve Defendants by alternative
 8   means is March 5, 2021.
 9          IT IS FURTHER ORDERED that Plaintiff’s counsel shall file an affidavit within
10   five (5) days of the completion of service specifying the date and details on which
11   alternative service has been accomplished.
12          Dated this 3rd day of February, 2021.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
